Citation Nr: 0805294	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for acute lymphoblastic 
leukemia, including as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim. 


FINDING OF FACT

Acute lymphoblastic leukemia did not have its onset during 
active service and is not etiologically related to active 
service.


CONCLUSION OF LAW

The criteria for service connection for acute lymphoblastic 
leukemia, including as a result of exposure to Agent Orange, 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1) (2007).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).   VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in February 2005 
informed the veteran of all four elements required by the 
Pelegrini II Court as stated above.  In light of the denial 
of the veteran's claim, no disability rating or effective 
date can be assigned, so there can be no possibility of 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and private treatment 
records.  No VA examination was necessary in this case to 
satisfy the duty to assist. 

Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  The statutory duty of VA to assist in 
developing disability claims does not include a duty to 
provide an appellant with medical opinions absent a showing 
by the appellant of a causal connection between the veteran's 
disability and his military service.  38 U.S.C.A. § 5103A(a, 
d); Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  In 
this case, as discussed in more detail below, the evidence of 
record does not indicate that the veteran's disability or 
symptoms began during, or are associated with, his military 
service, and as such, there is no duty to obtain a medical 
examination or opinion.  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal. 


II. Service Connection

The veteran contends that his currently diagnosed acute 
lymphoblastic leukemia, which first manifested in November 
2004, was incurred in service due to exposure to Agent 
Orange.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, service connection for certain chronic diseases, 
such as leukemia, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  As discussed below, 
however, there is no evidence in the veteran's claims file of 
acute lymphoblastic leukemia within one year of separation 
from service in March 1966, so the presumptive provisions of 
38 C.F.R. §3.307(a) and 3.309(a) for a chronic disease do not 
apply to this case.  

Finally, presumptive service connection may also be based on 
herbicide exposure where a veteran served on active duty in 
the Republic of Vietnam during the Vietnam era and has a 
certain listed disability.  38 C.F.R. § 3.307(a)(6)(iii) 
(2007).   Such a veteran is presumed to have been exposed to 
herbicide agent (Agent Orange) during service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Id.; McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  

The veteran served in the Republic of Vietnam from August 
1965 to March 1966, and there is no affirmative evidence in 
his claims file indicating that he was not exposed to 
herbicide agents, therefore, he is presumed to have been 
exposed to such agents.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  
Accordingly, he is entitled to the presumption of service 
connection based on exposure to herbicides used in Vietnam 
where VA has found a positive association between the 
condition and exposure. 

Under 38 C.F.R. 3.309(e), VA has determined that a positive 
association exists between exposure to herbicides, including 
Agent Orange, and the subsequent development of the following 
conditions:  Chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Chronic lymphocytic leukemia; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma); Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.

VA has also determined that the following diseases are not 
associated with exposure to herbicide agent: Hepatobiliary 
cancers; Nasopharyngeal cancer; Bone and joint cancer; Breast 
cancer; Cancers of the female reproductive system; Urinary 
bladder cancer; Renal cancer; Testicular cancer; Leukemia 
(other than chronic lymphocytic leukemia); Abnormal sperm 
parameters and infertility; Parkinson's disease and 
parkinsonism; Amyotrophic lateral sclerosis; Chronic 
persistent peripheral neuropathy; Lipid and lipoprotein 
disorders; Gastrointestinal and digestive disease; Immune 
system disorders; Circulatory disorders; Respiratory 
disorders (other than certain respiratory cancers); Skin 
cancer; Cognitive and neuropsychiatric effects; 
Gastrointestinal tract tumors; Brain tumors; Light chain-
associated amyloidosis; Endometriosis; and Adverse effects on 
thyroid homeostasis.  68 Fed. Reg. 27, 630 (May 20, 2003).

Although VA has found a positive association between chronic 
lymphocytic leukemia and herbicide exposure, acute 
lymphoblastic leukemia is not one of the positively 
associated conditions.  Accordingly, the veteran is not 
entitled to the presumption of service connection based on 
exposure to herbicides under 38 C.F.R. § 3.307(a), and he 
must establish that his acute lymphoblastic leukemia had its 
onset during service or is related to an in-service disease 
or injury.  

The veteran's service medical records are devoid of any 
complaints of, or treatment for, acute lymphoblastic 
leukemia, and such condition was not noted on his separation 
physical. 

The first evidence of acute lymphoblastic leukemia is found 
in a private treatment record from November 2004, almost 30 
years after separation from service, when the veteran was 
treated by Grace G. Schumaker, M.D.  Dr. Schumaker reported 
that the veteran had recently been hospitalized and diagnosed 
with acute lymphoblastic leukemia, and noted that the veteran 
had completed his first round of chemotherapy.  The veteran 
has continued to receive treatment for his acute 
lymphoblastic leukemia from Dr. Schumaker, including several 
rounds of chemotherapy and bone morrow testing.  As of March 
2005, the veteran's acute lymphoblastic leukemia was no 
longer in remission, although he was being admitted for a 
fourth round of chemotherapy.  

Although the Board concedes that the veteran has acute 
lymphoblastic leukemia, there is nothing in the veteran's 
claims file that indicates that this condition had its onset 
during his time in service or is related to any in-service 
disease or injury.  Despite numerous treatments for this 
condition, at no point has a medical opinion linked the onset 
of the veteran's acute lymphoblastic leukemia to his time in 
service.  

While the veteran believes that his leukemia is related to 
service, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his acute lymphoblastic leukemia and his time in 
service.

The veteran has not specifically stated that he had acute 
lymphoblastic leukemia during service or that he experienced 
continuity of symptomatology since service.  Further, the 
lengthy period of almost 30 years without treatment is 
evidence that there has not been a continuity of 
symptomatology, which weighs heavily against the veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Because no evidence of record shows the onset of acute 
lymphoblastic leukemia during service, and there is no 
competent evidence that the veteran's acute lymphoblastic 
leukemia is related to his service, his claim for service 
connection for this disability is denied.  The preponderance 
of the evidence is against the claim.

ORDER

Service connection for acute lymphoblastic leukemia, 
including as a result of exposure to Agent Orange, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


